Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on August 27, 2021.

Restrictions/Elections.
Applicant's election with traverse of Group I (Claims 1-10) in the reply filed on August 27, 2021is acknowledged.  Applicant’s traversal is not found persuasive because the population that is in need of ameliorating damage to the esophagus (Group II) might not be the same population that is in need of ameliorating reactive oxygen species produced by reflux (Group IV).
The requirement is still deemed proper and is therefore made FINAL.

Applicant election of the following species:

    PNG
    media_image1.png
    167
    150
    media_image1.png
    Greyscale
is also acknowledged.


Status of Claims
Claims 1-39 are currently pending and are the subject of this office action.
Claims 11-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 27, 2021.
Claim 7 is further withdrawn since it does not encompass the elected species.
Claims 1-6 and 8-10 are presently under examination.
The following species is under examination:

    PNG
    media_image1.png
    167
    150
    media_image1.png
    Greyscale


Priority
The present application claims priority to provisional application No. 62/783,998 filed on 12/21/2018.

Duplicate Claims Warning.
Applicant is advised that should claims 2 and 3 be found allowable, claims 8 and 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-2, 4-6 and 8-9 recite “subjects in need thereof”.  However, neither the specification, nor the prior art teaches who the “subjects in need of suppressing or ameliorating accumulation of reflux-induced protein adducts” are. 
The specification teaches that:
{0007]Disorders and/or symptoms that are believed to be associated with bile reflux, either alone or in combination with acid reflux, include, for instance, heartburn, indigestion, dyspepsia, erosive esophagitis, peptic ulcer, gastric ulcer, esophageal ulcers, esophagitis, laryngitis, pharyngitis, coarse or hoarse voice, and GERD-related pulmonary dysfunction such as coughing and/or asthma. Further complications that are believed to occur as a result of chronic bile reflux are, for instance, gastroesophageal reflux disease (GERD); Barrett's esophagus; esophageal cancer (e.g., adenocarcinoma) and gastritis.

[0009] Esophageal adenocarcinoma (EAC) is one of the fastest rising malignancies in western countries, including the Unites States. Epidemiological studies identified GERD to be the strongest known risk factor for EAC. During an episode of esophageal reflux, epithelial cells are exposed to acidic gastric juice frequently mixed with duodenal bile that cause cell and tissue injury. It also results in induction of DNA damage that can further exacerbate pathological alterations. Among proteins, which are frequently inactivated during development of esophageal tumors, is p53 tumor suppressor. The most common mechanism of p53 inactivation is an acquisition of mutations in the p53 gene.
[0075] In other embodiments, the subject has GERD or is at risk of having GERD.
[0076] Another embodiment of the present invention is a method for treating, preventing, or ameliorating esophageal damage caused by reflux, comprising the step of co-administering to the subject at least one compound of the following formula:



From the above, besides subjects suffering from GERD, it is not clear who the subjects in need of reflux-induced protein adducts are.  Further, it is not clear, besides isolevuglandins (isoLG), which other reflux-induced protein adducts Applicant is referring to, since neither the prior art, nor the instant specification teach “reflux-induced protein adducts” other than adducts comprising the proteins isoLG.

For the purpose of prior art search, it is going to be assumed that the subjects in need of ameliorating accumulation of “reflux-induced protein adducts” are subjects suffering from any of the diseases listed in paragraphs [0007], [0008] and [0009] of the instant specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Claims 1, 3-6, 8 and 10 recite “reflux-induced protein adducts”.  
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the 
Claims 1, 3-6, 8 and 10 encompass a group of proteins defined by its biological/pharmacological properties (reflux-induced) and its capacity to form adducts.  Therefore, the claims encompass a genus of proteins defined solely by their biological/pharmacological properties (reflux-induced) and their capacity to form adducts, which is simply a wish to know the identity of any material with that biological/pharmacological property.  Accordingly, there is insufficient written description encompassing a reflux-induced protein adduct, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of a reflux-induced protein adduct are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “reflux-induced protein adducts” does not distinguish any particular protein or protein adduct from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses only one example of a protein or group of proteins that are “reflux-induced” and can form adducts: isolevuglandins (isoLG) (see specification [0052]).
However, a search of the prior art showed that there is no recognition or definition of “reflux-induced proteins” as a recognized group of proteins much less “reflux-induced protein adducts”.  So, it is unclear which proteins, besides isoLG, are encompassed within “reflux-induced proteins” that can form adducts.
Given the broad scope of the claimed subject matter (“reflux-induced protein adducts”), and based on the general knowledge of the prior art and the data provided in the instant specification, Applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “reflux-induced protein adducts”.
In the absence of structural characteristics that are shared by members of the genus of “reflux-induced protein adducts”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
The claims lack written description because there is no disclosure of a correlation between function and structure of the claimed “reflux-induced proteins, that can form adducts”. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
In summary, the skilled in the art will not know which proteins, other than the one disclosed in the specification: isoLG, will satisfy the requirement of being encompassed by “reflux-induced proteins that can form adducts”, since neither the specification nor the prior art does not describe any of such compounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oates et. al. (US 2015/0265584).

CLAIM INTERPRETATION: as stated in the above 112(b) rejection: “subjects in need of suppressing or ameliorating accumulation of reflux-induced protein adducts” are going to be considered subjects suffering from any of the diseases disclosed in instant paragraphs: [0007], [0008] and [0009], including: esophageal cancer or Barret’s esophagus.

For claims 1, 4-6 and 8, Oates teaches a method of treating esophageal cancer or Barret’s esophagus, comprising the administration to a subject suffering from either esophageal cancer or Barret’s esophagus (see [0013]-[0016]) a therapeutically effective amount of composition comprising a compound of formula (see [0037]):

    PNG
    media_image2.png
    108
    116
    media_image2.png
    Greyscale
   wherein the specific compound can be (see [0050]):

    PNG
    media_image3.png
    97
    84
    media_image3.png
    Greyscale
(2-HOBA or 2-hydroxy benzyl amine, elected species).

The prior art is silent regarding “suppressing or ameliorating accumulation of reflux-induced protein adducts”.  However: “suppressing or ameliorating accumulation of reflux-induced protein adducts” will inevitably flow from the teachings of Oates, since the same compound (2-HOBA) is being administered to the same subjects (patients suffering from esophageal cancer or Barret’s esophagus). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “suppressing or ameliorating accumulation of reflux-induced protein adducts”, by practicing the method of Oates: “the administration of a therapeutically effective amount of 2-HOBA to patients suffering from esophageal cancer or Barret’s esophagus", one will also be “suppressing or ameliorating accumulation of reflux-induced protein adducts”, even though the prior art was not aware of it.
suppressing or ameliorating accumulation of reflux-induced protein adducts”) of the method disclosed by Oates (“the administration of a therapeutically effective amount of 2-HOBA to patients suffering from esophageal cancer or Barret’s esophagus").
 MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

For claims 2 and 9, the prior art is silent regarding “suppressing or ameliorating accumulation of reflux-induced protein adducts, wherein the reflux-induced protein adducts comprise isoLG adducts of proteins”.  However: “suppressing or ameliorating accumulation of reflux-induced protein adducts, wherein the reflux-induced protein adducts comprise isoLG adducts of proteins” will inevitably flow from the teachings of Oates, since the same compound (2-HOBA) is being administered to the same subjects (patients suffering from esophageal cancer or Barret’s esophagus). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “suppressing or ameliorating accumulation of reflux-induced protein adducts, wherein the reflux-induced protein adducts comprise isoLG adducts of proteins”, by practicing the method of Oates: “the administration of a therapeutically effective amount of 2-HOBA to patients suffering from esophageal cancer or Barret’s esophagus", one will also be “suppressing or ameliorating accumulation of reflux-induced protein adducts, wherein the reflux-induced protein adducts comprise isoLG adducts of proteins”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("suppressing or ameliorating accumulation of reflux-induced protein adducts, wherein the reflux-induced protein adducts comprise isoLG adducts of proteins”) of the method disclosed by Oates (“the administration of a therapeutically effective amount of 2-HOBA to patients suffering from esophageal cancer or Barret’s esophagus").
 MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oates et. al. (US 2015/0265584) in view Gao et. al. (US 2012/0078074).

Oates teaches all the limitations of claim 3, except for the subject suffering from GERD (Gastroesophageal Reflux Disease) (see 102(a)(1) above).  However, Gao teaches that untreated GERD may lead to further consequences, such as esophagitis and Barret’s esophagus (see [0005]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to further treat Barret’s esophagus in an individual suffering from GERD, since many GERD patients develop Barret’s esophagus, thus resulting in the practice of claims 3 and 10 with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/893,425 in view of Gao et. al. (US 2012/0078074).
.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a method of inhibiting the progression of a gastrointestinal cancer in a subject comprising the administration of the same compounds as in the instant claims, including 2-HOBA.  The copending claims do not teach the treatment of Barret’s esophagus or esophageal cancer.  However, Gao teaches (see [0005]) that GERD patients can develop Barret’s esophagus and then esophageal cancer (a gastrointestinal cancer), thus resulting in the practice of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.







Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 25, 2021.